                Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA
    FA’S MARKET, LLC, a Pennsylvania
    Limited Liability Co., and SARDAR
    MUHAMMAD GUL, an Individual,

                         Plaintiffs,                      CIVIL ACTION NO.               2:20-cv-1131

            v.                                            COMPLAINT
    UNITED STATES OF AMERICA,

                         Defendant.


           The Plaintiffs, FA’S MARKET, LLC, a Pennsylvania Limited Liability Co., and SARDAR

MUHAMMAD GUL, an Individual, by and through their undersigned counsel and hereby file this

Complaint against the UNITED STATES OF AMERICA upon the grounds set forth herein, and

in support thereof, states as follows:

                                           FACTUAL BACKGROUND

           1.    The Plaintiff owns and operates a retail store in Braddock, Pennsylvania, named FA’S

                 MARKET, LLC, a Pennsylvania limited liability company (hereinafter referred to as

                 “FA’S”). The store is comprised of a commercial storefront dedicated to retail sales of

                 retail food market, focusing mostly on groceries to the Plaintiffs’ customers.

           2.    Located in Pennsylvania’s 18th Congressional District, FA’S serves a community

                 where approximately 1,842,945 of the local residents receive Supplemental Nutrition

                 Assistance Program benefits1 (“SNAP”), formerly known as Food Stamps, which is

                 overseen by the Food & Nutrition Service (“FNS”) of the United States Department of

                 Agriculture (“USDA”). Of said local residents, approximately 41.80% are below the

                 poverty level, 39.40% of said households are with one or more people 60 years of age


1
    See USDA Publication of August 2019, Profile of SNAP Households: Pennsylvania Congressional District 18.

                                                   Page 1 of 10
 Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 2 of 10




   and over, 42.50% of said households are with child(ren) under the age of 18 years, and

   53.80% of said households are with disabled individual(s).

3. Accordingly, FA’S began accepting Electronic Benefit Transfers (or “EBT”) to better

   serve the local community. As a result, FA’S grew its SNAP participant customer base

   to a substantial share of the store’s total clientele. EBT transactions at FA’S account

   for a substantial portion of the store’s gross revenue, though the SNAP clientele

   account for an even larger portion of the gross revenue (the difference being found in

   non-SNAP related purchases).

4. On June 14, 2017, the USDA, through the FNS, issued a Charging Letter to the

   Plaintiffs, wherein the Plaintiffs were charged by the Defendant with selling minor

   ineligible items at the store which resulted in a six (6) month suspension of their SNAP

   license.

5. The Plaintiffs denied and defended against the Charging Letter, but on April 8, 2020

   they were disqualified for a period of six (6) months from SNAP.

6. Accordingly, on May 19, 2020, the Plaintiffs filed for an Administrative Review of the

   Department’s decision to disqualify them for a period of six (6) months, as permitted

   by 7 C.F.R. §279, and presented arguments and evidence in support of their position.

   The Plaintiffs took issue not only with the evidence that any violations of SNAP retailer

   policies had occurred, but also with whether or not they were neglectful or careless in

   their operation of the store and oversight of the employees.

7. The Administrative Review Division of the USDA responded to the Plaintiffs’ appeal

   in a letter and opinion dated July 1, 2020. The Plaintiffs’ appeal was denied. A copy

   of the letter and opinion dated July 1, 2020 are attached hereto as Exhibit “A”.



                                   Page 2 of 10
 Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 3 of 10




8. This Judicial Appeal has been filed timely and seeks the reversal of the USDA’s current

   decision to disqualify the Plaintiffs for six (6) months from participating as a SNAP

   retailer.

                            JURISDICTION AND VENUE

9. The Plaintiffs bring this action based upon their disqualification from eligibility to

   participate in the Supplemental Nutrition Assistance Program, as codified by Congress

   in 7 U.S.C. §§ 2011 – 2036(c).

10. This Court has subject matter jurisdiction over the matters raised by the Plaintiffs in

   this case pursuant to 7 U.S.C. §2023, and 7 C.F.R. §279.7. Furthermore, 28 U.S.C.

   §1331 gives this Court original jurisdiction over civil actions arising under the laws of

   the United States, for which the aforementioned statute and regulation qualify.

11. Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a), 7 U.S.C. §2023(13)

   and 28 U.S.C. §1391(b) as this Plaintiffs’ business was owned and operated in

   Braddock, Allegheny County, Pennsylvania, and because the facts giving rise to the

   circumstances herein occurred in the Middle District of Pennsylvania.

                                      PARTIES

12. The Plaintiff, FA’S DISCOUNT, INC., operates at 623 Jones Ave., Braddock, PA

   15104-2428. FA’S is referred to herein as “FA’S” and referred to herein collectively

   with the other Plaintiffs as “Plaintiffs”.

13. SARDAR MUHAMMAD GUL, an Individual, is a natural person and resident of

   Murrysville, Pennsylvania and is a registered owner of FA’S, a Pennsylvania limited

   liability company, and is referred to herein collectively with the other Plaintiffs as

   “Plaintiffs”.



                                     Page 3 of 10
 Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 4 of 10




14. The Defendant, the UNITED STATES OF AMERICA, acting through its agency, the

   United States Department of Agriculture (hereinafter referred to as the “USDA” or

   “Department”), and its subservice, the Food and Nutrition Service (hereinafter referred

   to as “FNS”).

                            GENERAL ALLEGATIONS

15. The Supplemental Nutrition Assistance Program (SNAP) is a government program

   operated pursuant to Title 7 United States Code, Chapter 51, and codified more

   specifically as 7 U.S.C. §§2011-2036(c).

16. The general purpose of SNAP is to provide food benefits (formerly “food stamps”) to

   program participants who meet certain financial need requirements. SNAP participants

   are awarded benefits (money) issued on a state-by-state basis in varying amounts based

   upon the needs of their household. These benefits are transmitted to, and utilized by

   the participant, through an Electronic Benefits Transfer (EBT) card, which

   conceptually functions similar to a debit card.

17. The benefits are to be used by the participant only for the purchase of food and other

   eligible items sold by approved SNAP retailers, such as FA’S.



                SNAP VIOLATION REGULATIONS AND POLICIES

18. In turn, SNAP retailers are governed by the Defendant through 7 C.F.R. §278.6 which

   sets out the guidelines for disqualification or suspension of retailers who violate SNAP

   regulations, and to some degree defines what those violations are. In pertinent part,

   and relied upon by the Defendant in issuing the suspension in this case, is §278.6(5)

   and (6):



                                   Page 4 of 10
             Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 5 of 10




                    a. “[The Department may] disqualify the firm for 6 months if it is to be the first

                         sanction for the firm and the evidence shows that personnel of the firm have

                         committed violations such as but not limited to the sale of common nonfood

                         items due to carelessness or poor supervision by the firm's ownership or

                         management.” 7 U.S.C. §278.6(5) (2009) (emphasis added).

           19. The regulation clearly draws a line between violations that are a result of an employee’s

                malicious or incidental mistakes that occur despite reasonable efforts and oversight

                from ownership/management, and those which occur as the result of the poor handling

                of the company and its employees by the management. Effectively, the regulation

                seeks only to sanction those stores where the ownership/management has created an

                environment to permit violations to fester or occur uninhibited.

           20. In this instant action, the Defendant has alleged that the Plaintiffs committed

                transactions which amount to the selling of ineligible common non-food items (also

                referred to as “minor ineligible items”) in EBT transactions. Such allegations were

                based upon unsworn statements of unidentified investigators.

           21. In all, the Charging Letter claims that the Plaintiff allegedly sold 2 different ineligible

                items to the Investigator: (1) 20 count package of 16 ounce cups verres plastic cups;

                (2) 48 count package of party heavy duty plastic cutlery set; (3) single roll of pom 2

                ply toilet paper (473 sheets); (4) single roll of pom 2 ply paper towels (110 sheets); (5)

                15 ounce bottle of VO5 volumizing shampoo; (6) single roll of pom 2 ply paper towels

                (110 sheets); (7) single roll of pom 2 ply toilet paper (473 sheets); (8) 15 ounce bottle




2
    Albeit on different occasions.

                                                 Page 5 of 10
 Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 6 of 10




   of VO5 volumizing shampoo; (9) single roll of pom 2 ply paper towels (110 sheets);

   and (10) single roll of pom 2 ply toilet paper (473 sheets);

22. Notably, neither the Charge Letter (which instituted the Agency action) nor the

   proceedings before the Administrative Review Office, offered any evidence or

   allegation that the store’s ownership was careless or neglectful in their operation of the

   store or oversight of the employees.

23. The store, in fact, did oversee its employees and provide SNAP training. At no time

   was the store owner or manager neglectful or careless in the operation of the store.

24. As such, the determination that neglect or carelessness on the part of the

   management/ownership existed was without evidence of support, and ultimately based

   on either insufficient information or arbitrary standards.

               ISSUANCE OF HARDSHIP CIVIL MONEY PENALTIES

25. With respect to the issuance of Civil Money Penalties in lieu of suspensions, 7 U.S.C.

   §278.6 permits the Department to issue a hardship civil money penalty. As noted by

   the District of Oregon in the case Plaid Pantry Stores, Inc. vs. U.S., 612 F.Supp. 680,

   684 (D. Oregon 1985) in drafting the Food Stamp Act and the statutes upon which the

   Defendant now operates and under which this case arises, “Congress believed that civil

   money penalties should be the normal penalty instead of disqualification.”

26. Nevertheless, it appears that the Agency did not evaluate that option in this matter, nor

   did it consider a warning letter as provided under 7 C.F.R. §278.6(e)(7) where the

   violations were too limited to warrant further agency action.




                                    Page 6 of 10
       Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 7 of 10




COUNT I: REQUEST FOR JUDICIAL REVIEW

      27. The Plaintiffs incorporate and restate each and every paragraph set forth above as

         though more fully set forth herein.

      28. The Plaintiffs, pursuant to 7 U.S.C. §2023 and 7 C.F.R. §279.7 have the right to, and

         hereby do, request a de novo judicial review of the six (6) month suspension issued by

         the Defendant against the Plaintiffs.

      29. The initial administrative decision, in addition to the Final Agency Decision rendered

         upon the Administrative Appeal, errantly found that the Plaintiffs had committed

         SNAP regulation violations as a result of accepting SNAP benefits in exchange for

         “common ineligible non-food items.”

      30. The store denies that the transactions occurred as described by the Department, and that

         whatever transactions may have been processed were in any way knowingly violative.

      31. Furthermore, the Final Agency Decision wrongly determined that the store’s ownership

         and/or management was careless or neglectful in its operation of the firm and oversight

         of the clerks.

      32. The Plaintiffs’ management and ownership has been diligent in operating the store and

         overseeing employees.

      33. Even if the transactions had occurred as described by the Defendant, they were in no

         way the result of ownership of managerial carelessness or neglect. The store is

         thorough and careful in its training, but cannot be omniscient or omnipresent for every

         transaction.

      34. Both the finding of a sale of ineligible items, and that such sale was the result of

         managerial or ownership neglect or carelessness.



                                          Page 7 of 10
           Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 8 of 10




          35. The Plaintiffs have never been afforded an opportunity to cross examine the

             investigator, nor have they been permitted the opportunity to review the Administrative

             Record and respond to the allegations and evidence set forth therein.

          36. As such, the Defendant, acting through its department and sub-departments in the

             USDA, improperly and impermissibly suspended the Plaintiff from participation in

             SNAP for six (6) months.

          37. Therefore, the six (6) month disqualification against the Plaintiffs should be set aside

             by this Court in favor of the issuance of a warning letter, and the Plaintiffs’ status as an

             approved SNAP retailer should be reinstated.

          WHEREFORE, the Plaintiffs, FA’S MARKET, LLC, a Pennsylvania Limited Liability

Co., and SARDAR MUHAMMAD GUL, an Individual, respectfully request this Honorable Court

conduct a Judicial Review of the Defendant’s six (6) month disqualification of the Plaintiffs, and

subsequently enter Judgment against the Defendant for improperly disqualifying the Plaintiffs for

six (6) months, as well as awarding the Plaintiffs the attorney’s fees and costs incurred in this

action.

COUNT II: ARBITRARY AND CAPRICIOUS SANCTION

          38. The Plaintiffs hereby incorporate and restate paragraphs 1 through 24 above as though

             more fully set forth herein.

          39. The Defendant has issued a series of internal policies which in pertinent part are

             designed to outline the system of punishments and sanctions for violations of the SNAP

             program by authorized retailers.




                                              Page 8 of 10
         Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 9 of 10




       40. The policies themselves draw arbitrary lines between numbers of ineligible items and

           transactions which fail to take into consideration the volume of visits done by an

           investigator or a confidential informant.

       41. In any case, the Defendant lacked substantial evidence to indicate that the alleged

           violations arose to the level of carelessness and/or poor supervision on the part of the

           Plaintiffs which would indicate a failure at the managerial level to supervise employees

           as required under the applicable regulations to support a six (6) month disqualification.

       42. As such, the transactions qualify as inadvertent in nature, and given the other evidence

           in the administrative record indicating a staunch refusal to sell ineligible items and

           refusals to traffick in SNAP benefits, the Defendant’s internal policies required a letter

           to be issued rather than a suspension.

       WHEREFORE, the Plaintiffs, FA’S MARKET, LLC, a Pennsylvania Limited Liability

Co., and SARDAR MUHAMMAD GUL, an Individual, respectfully request this Court set aside

the Defendant’s suspension of the Plaintiffs from participating in the SNAP program, as well as

awarding the Plaintiffs attorney’s fees and costs incurred in this action.

COUNT III: JUDICIAL REVIEW OF DENIAL OF CIVIL MONEY PENALTY

       43. The Plaintiffs hereby incorporate and restate paragraphs 1 through 24 above as if more

           fully set forth herein.

       44. The Plaintiffs timely requested the Department to issue a Hardship Civil Money

           Penalty in lieu of a six (6) month disqualification as the impact on the local community

           would be significant in the absence of FA’S ability to accept EBT.

       45. The Defendant subsequently denied the request, leaving the matter for Judicial Review

           pursuant to 7 U.S.C. §2023.



                                            Page 9 of 10
         Case 2:20-cv-01131-MRH Document 1 Filed 07/28/20 Page 10 of 10




       46. Review of the Defendant’s decision to issue (or decline) a civil money penalty is

             subject to de novo judicial review so that the Court has the opportunity to independently

             evaluate the evidence. See Affum v. U.S., 566 F.3d 1150, 1160 (D.C. Cir. 2009).

       47. As such, the Plaintiffs request this Court review the Plaintiffs’ request for the issuance

             of a hardship civil money penalty as permitted by law, and to issue said penalty if it is

             found to be appropriate in lieu of any sanction resulting from the Court’s decision in

             Count I of this Complaint.

   WHEREFORE, the Plaintiffs, FA’S MARKET, LLC, a Pennsylvania Limited Liability Co.,

and SARDAR MUHAMMAD GUL, an Individual, respectfully request this Honorable Court

enter Judgment reversing the Defendant’s decision not to issue a hardship civil money penalty,

and instead instruct Defendant to issue such penalty in the event a suspension is upheld under

Count I, as well as awarding the Plaintiffs attorney’s fees and costs incurred in this action.

   This matter has been respectfully submitted to the Court by the undersigned attorney, and shall

be served upon the Defendant in the manner prescribed by the Federal Rules of Civil Procedure, 7

C.F.R. §279 and 7 U.S.C. §2023, as will be evidenced by the proof of service filed with the Court

hereafter.

Dated: July 28th, 2020                                 Respectfully submitted,


                                                       METROPOLITAN LAW GROUP, PLLC

                                                       /s/ Andrew Z. Tapp
                                                       ANDREW Z. TAPP, ESQ.
                                                       Florida Bar No.: 68002
                                                       Pro Hac Vice Pending
                                                       1971 W. Lumsden Road, #326
                                                       Brandon, Florida 33511-8820
                                                       (813) 228-0658
                                                       Andrew@Metropolitan.Legal
                                                       LaJeana@Metropolitan.Legal
                                                       COUNSEL FOR PLAINTIFFS

                                             Page 10 of 10
